DETAILED ACTION
     Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the amendment filed on 6/10/22.  Applicant amended claims 1, 2 and added new claim 7.  Claims 1-7 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description ofthe invention, and of the manner and process of making and using it,in such full, clear, concise, and exactterms as to enable any person skilled in the art to which it pertains, or with which it is mostnearlyconnected, to make and use the same, and shall setforth the best mode contemplated bythe inventor or joint inventor of carrying outthe invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is mostnearlyconnected, to make and use the same, and shall setforth the bestmode contemplated bythe inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 1 of the amendment filed on 6/10/22, the applicants added the claimed combination including “wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims  2-6 are rejected by virtue of their dependence on claim 1. The amendment filed 6/10/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2003/0121249) in view of Chen et al. (US 2020/0025050).
Regarding claim 1, Foster discloses a control apparatus for an internal combustion engine, the control apparatus being applied to a multi-cylinder internal combustion engine equipped with a post-processing device in an exhaust passage, the post-processing device includes a catalyst (60) (Fig. 1), the control apparatus for the internal combustion engine comprising a processor configured to:
perform a temperature raising process of the catalyst (see par. [0048]), the temperature raising process includes a stop process for stopping combustion control in one or some of a plurality of cylinders (i..e deactivate at least one cylinder), and a rich combustion process for making an air-fuel ratio of an air-fuel mixture richer than a theoretical air-fuel ratio in the cylinder or cylinders different from the one or some of the cylinders (see par. [0047, 0048]); and
perform a gradual increase process for gradually increasing a degree of richness of the air-fuel mixture (i.e. further increasing the fuel charge to raise exhaust gas temperature to a sufficient level for catalyst bed temperatures to achieve the desired temperature of 650oC) resulting from the rich combustion process, from start of the temperature raising process (see par. [0047, 0048). 
However, Foster fails to disclose supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas.  
Chen teaches supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas (see par. [0117, 0119]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Foster by supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped, wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas as taught by Chen for increasing the exhaust gas temperature to regenerate the filter (see par. [0059, 0117]).


Regarding claim 2, the modified Foster discloses the control apparatus for the internal combustion engine according to claim 1, Foster further discloses wherein the post- processing device includes a filter (68) (Fig. 1) (see par. [0051]) that is configured to collect particulate matter in exhaust gas, and the processor (10) (Fig. 1) is configured to perform a determination process of determining that there is a demand to perform the temperature raising process when an amount of the particulate matter collected by the filter becomes equal to or larger than a threshold (see par. [(0038, 0047, 0057), the temperature raising process is a process that is performed when it is determined through the determination process that the demand to perform the temperature raising process exists (see par. [0047, 0049]), and an operating state of the internal combustion engine fulfills a predetermined condition (i.e. a range of engine operating points to achieve the desired catalyst temperature) (see par. [(0047, 0048}), and that is completed when the amount of the particulate matter becomes equal to or smaller than a predetermined amount, and a timing when the gradual increase process is performed at start of the temperature raising process includes a timing when the temperature raising process is resumed as a result of re-fulfilment of the predetermined condition after the predetermined condition fails to be fulfilled during performance of the temperature raising process (see par. [0040, 0042).

Regarding claim 3, the modified Foster discloses the control apparatus for the internal combustion engine according to claim 1, Foster further discloses wherein the gradual increase process includes a process for making the air-fuel ratio of the air-fuel mixture resulting from the rich combustion process that is performed after the stop process (see par. [0047]), richer than the air-fuel ratio of the air-fuel mixture resulting from the rich combustion process that is performed before the stop process, with the rich combustion process being performed a pair of times across the stop process (i.e. increasing fuel charge for the non-deactivated cylinders and further increasing fuel charge) (see par.[0047, 0048)).

Regarding claim 4, Foster discloses the control apparatus for the internal combustion engine according to claim 3, Foster further discloses wherein the temperature raising process includes two processes, namely, the stop process and the rich combustion process in each combustion cycle (see par. [(0047, 0048)).

Claims 1, 3, 4,6 are rejected under 35 U.S.C. 103 as being unpatentable over  Glugla et al. (US 2014/0000552) in view of Chen et al. (US 2020/0025050).
Regarding claim 1, Glugla discloses an internal combustion engine, the control apparatus being applied to a multi-cylinder internal combustion engine equipped with a post-processing device in an exhaust passage, the post-processing device includes a catalyst (178) (Fig. 1), the control apparatus for the internal combustion engine comprising a processor configured to:
perform a temperature raising process of the catalyst (i.e. raising the temperature in cylinders), the temperature raising process includes a stop process for stopping combustion control in a cylinder, and a rich combustion process for making an air-fuel ratio of an air-fuel mixture richer than a theoretical air-fuel ratio in the cylinder (see par. [0073]); and perform a gradual increase process for gradually increasing a degree of richness of the air-fuel mixture resulting from the rich combustion process, from start of the temperature raising process (see par. [0073, 0082)).
However, Glugla fails to disclose supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas.  
Chen teaches supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas (see par. [0117, 0119]).
One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Glugla by supplying oxygen to the exhaust passage from the one or some of the plurality of cylinders in which combustion control is stopped, wherein an air fuel ratio of an exhaust gas as a whole is equal to or greater than a theoretical air fuel ratio of the exhaust gas as taught by Chen for increasing the exhaust gas temperature to regenerate the filter (see par. [0059, 0117]).

Regarding claim 3, Glugla discloses the control apparatus for the internal combustion engine according to claim 1, Glugla further discloses wherein the gradual increase process includes a process for making the air-fuel ratio of the air-fuel mixture resulting from the rich combustion process that is performed after the stop process (see par. [0073]), richer than the air-fuel ratio of the air-fuel mixture resulting from the rich combustion process that is performed before the stop process, with the rich combustion process being performed a pair of times across the stop process (see par. [0073]).

Regarding claim 4, the modified Glugla discloses the control apparatus for the internal combustion engine according to claim 3, Glugla further discloses wherein the temperature raising process includes two processes, namely, the stop process and the rich combustion process in each combustion cycle (see par. [0073]).

Regarding claim 6, the modified Glugla discloses the control apparatus for the internal combustion engine according to claim 1, Glugla further discloses wherein the gradual increase process is a process for updating the degree of richness at intervals of one combustion cycle (see par. [0073)).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.

Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered and they are moot in
view of a new ground of rejection as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747